Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 6/15/2021. Claims 1 – 19 are pending in this application.


Information Disclosure Statement
	The information disclosure statement filed 9/20/2021 is acknowledged by the examiner. The information disclosure statement filed 9/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent document information referred to therein has not been considered.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 1, 1, 1, 1, 4, 6, 6, 7, 8, 6, 6, 6, 6, 6 and 1 of U.S. Patent No. 11,060,630.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 requires “a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet and a fluid outlet, the rigid piston assembly comprising: a cap configured to connect to the valve body at an end opposite the fluid outlet; a rigid piston comprising a disc shaped member having a central opening, an elongated hollow member that is attached to and extends down from the disc shaped member; and a solenoid connectable to the cap, wherein the rigid piston includes a by-pass orifice defined in the disc shaped member.”  
Claim 1 of the reference patent discloses “a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet and a fluid outlet, the rigid piston assembly comprising: a cap configured to connect to the valve body at an end opposite the fluid outlet; a rigid piston comprising a disc shaped member having a central opening, an elongated hollow member that is attached to and extends down from the disc shaped member, and a piston seal; and a solenoid connectable to the cap, wherein the piston seal comprises a disc shaped body with a central opening and an annular skirt that is adapted to expand out toward the cap connected to the valve body and form a seal with the cap, wherein the annular skirt extends around an outside perimeter of both the piston seal and the disc shaped member of the rigid piston, wherein the rigid piston includes a by-pass orifice defined in the disc shaped member, wherein the rigid piston further comprises guide members that maintain an alignment of the rigid piston within the valve during operation, wherein the guide members extend down the length of the elongated hollow member of the rigid piston, wherein the rigid piston further comprises a flow ring that gauges the amount of water to be flushed during operation, wherein the flow ring is attached to an outer surface of the elongated hollow member of the rigid piston, wherein the flow ring is attached to the guide members, and wherein the flow ring is scallop shaped.
Similarly claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 2, 3, 1, 1, 1, 1, 4, 6, 6, 7, 8, 6, 6, 6, 6, 6 and 1  of the reference patent.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 7, 8, 9, 9, 10, 11, 12, 13, 14, 15, 16 and 1 of U.S. Patent No. 10,619,754, in view of US Patent to Enomoto et al. (6,966,536). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 requires “a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet and a fluid outlet, the rigid piston assembly comprising: a cap configured to connect to the valve body at an end opposite the fluid outlet; a rigid piston comprising a disc shaped member having a central opening, an elongated hollow member that is attached to and extends down from the disc shaped member; and a solenoid connectable to the cap, wherein the rigid piston includes a by-pass orifice defined in the disc shaped member.”  
Claim 1 the reference patent discloses a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet and a fluid outlet, the rigid piston assembly comprising: a cap configured to connect to the valve body at an end opposite the fluid outlet; a rigid piston comprising a disc shaped member having a central opening, an elongated hollow member that is attached to and extends down from the disc shaped member, and a piston seal; and a solenoid connectable to the cap, wherein the piston seal comprises a disc shaped body with a central opening and an annular skirt that is adapted to expand out toward the cap connected to the valve body and form a seal with the cap, wherein the annular skirt extends around an outside perimeter of both the piston seal and the disc shaped member of the rigid piston. 	
The reference patent discloses a by-pass orifice but does not disclose the rigid piston includes a by-pass orifice defined in the disc shaped member. 
However, Enomoto et al. also teaching a flush valve teach a by-pass orifice (45, Fig. 2) in the piston (32, Fig. 2). Therefore, a person having ordinary skill in the art would adapt the Enomoto et al. teaching of having the by-pass orifice in the piston to the valve claimed by claim 1 of the reference patent as a simple substitution of one known element for another to obtain predictable results.
Similarly claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected over reference patent claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 9, 10, 11, 12, 13, 14, 15, 16 and 1 in view of US Patent to Enomoto et al. 
Claims 1, 2, 4, 5, 7, 10, 11, 13, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 11, 12, 13, 22, 23, 20, and 21  of U.S. Patent No. 9,228,662 in view of US Patent to Johnson (7,487,950). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 requires “a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet and a fluid outlet, the rigid piston assembly comprising: a cap configured to connect to the valve body at an end opposite the fluid outlet; a rigid piston comprising a disc shaped member having a central opening, an elongated hollow member that is attached to and extends down from the disc shaped member; and a solenoid connectable to the cap, wherein the rigid piston includes a by-pass orifice defined in the disc shaped member.”  
Claim 1 of the reference patent discloses a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet, a fluid outlet, an outer cover, and a handle member, the rigid piston assembly comprising: a rigid piston having a central opening and a by-pass orifice, wherein the rigid piston is mounted within the valve body; a piston seal adapted to fixedly engage to the rigid piston and sealingly engage to the valve body, the piston seal having a by-pass orifice and an annular skirt that is adapted to expand out toward a cap connected to the valve body and form a seal with the cap;  a cap having a hollow stem that extends from a central opening in the cap, the cap configured to connect to the valve body at an end opposite the fluid outlet;  a fitting having a first end and a second end, the first end of the fitting configured to fixedly connect to the cap;  a solenoid adapted to connect to the second end of the fitting, and a retaining ring adapted to fixedly engage to the piston seal, wherein the retaining ring comprises a by-pass orifice and a plurality of channels. Examiner maintains the pistons are “disc shaped members.”
Reference patent does not disclose an elongated hollow member that is attached to and extends down from the disc shaped member. However, the described is well known in the art to provide a guide for a flush valve when it moves from a closed position to an open position as taught by Johnson. Johnson teaches an elongated hollow member (78, Fig. 7) that is attached to and extends down from the disc shaped member. Therefore, a person having ordinary skill in the art would adapt the elongated hollow member that is attached to and extends down from the disc shaped member teaching of Johnson to the patent claim 1 to provide a guide for the flush valve. 
Similarly, claims 2, 4, 5, 7, 10, 11, 13, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 12, 13, 22, 23, 20, and 21  of U.S. Patent No. 9,228,662 in view of US Patent to Johnson (7,487,950).
Claims 1, 2, 4, 5, 7, 9, 10, 11, 13, 14, 15, 17 and 19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 7, 14, 15, 1, 16,  16, 29, 17, 27,  28, and 1 of U.S. Patent No. 9,481, 989 in view of US Patent to Johnson (7,487,950).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 requires “a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet and a fluid outlet, the rigid piston assembly comprising: a cap configured to connect to the valve body at an end opposite the fluid outlet; a rigid piston comprising a disc shaped member having a central opening, an elongated hollow member that is attached to and extends down from the disc shaped member; and a solenoid connectable to the cap, wherein the rigid piston includes a by-pass orifice defined in the disc shaped member.”  
Claim 1 of the reference patent discloses a rigid piston assembly for use in a flush valve, the flush valve having a valve body with a fluid inlet, a fluid outlet, an outer cover, and a handle member, the rigid piston assembly comprising: a rigid piston having a central opening and a by-pass orifice, wherein the rigid piston is mounted within the valve body; a cap having a hollow stem that extends from a central opening in the cap, the cap configured to connect to the valve body at an end opposite the fluid outlet;  a fitting having a first end and a second end, the first end of the fitting configured to fixedly connect to the cap;  a solenoid adapted to connect to the second end of the fitting, and a piston seal adapted to fixedly engage to the rigid piston, wherein the piston seal comprises: (a) a central opening for receiving the rigid piston;  (b) a central sealing ring extending out from and surrounding an edge of the central opening, the central sealing ring configured to form a seal with the fluid outlet of the flush valve;  (c) a by-pass orifice;  and (d) an annular skirt surrounding an outer edge of the piston seal and which is adapted to expand out toward the cap connected to the valve body and form a seal with the cap, wherein the piston seal is formed from a single rubber article.
Reference patent does not disclose an elongated hollow member that is attached to and extends down from the disc shaped member. However, the described is well known in the art to provide a guide for a flush valve when it moves from a closed position to an open position as taught by Johnson. Johnson teaches an elongated hollow member (78, Fig. 7) that is attached to and extends down from the disc shaped member. Therefore, a person having ordinary skill in the art would adapt the elongated hollow member that is attached to and extends down from the disc shaped member teaching of Johnson to the patent claim 1 to provide a guide for the flush valve. 
Similarly claims 2, 4, 5, 7, 9, 10, 11, 13, 14, 15, 17 and 19 are rejected by patent claims 1, 7, 14, 15, 1, 16,  16, 29, 17, 27,  28, and 1 of U.S. Patent No. 9,481, 989 in view of US Patent to Johnson (7,487,950).                             
Examiner maintains that though claims 3 and 12 of the present application require the piston seal to be molded to the rigid piston, the patent claims require the piston seal to be formed from a single rubber article. A person having ordinary skill in the art would recognize that molding is the most common readily available method of manufacturing a rubber article.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 4,  10 – 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Johnson (7,487,950) in view of US Patent to Allen (4,261,545) and further view of Laverty, Jr. (4,793,588).
Regarding claims 1, 4, 10, 13, and 19 Johnson discloses a flush valve comprising a cap (54, Fig. 2) configured to connect to the valve body (48, Fig. 2) at an end opposite the fluid outlet (34, Fig. 2). Johnson also discloses a rigid piston (62, Fig. 2) comprising a disc shaped member having a central opening (96, Fig. 7), an elongated hollow member (78, Fig. 7) that is attached to and extends down from the disc shaped member. Johnson further discloses a diaphragm (58, Fig. 7) that seals the inlet chamber from the outlet chamber when the valve is in the open position. Johnson discloses a by-pass orifice (42, Fig. 2) in the piston (62, Fig. 2)
The seal disclosed by Johnson is not a piston seal forming an annular skirt. Johnson also does not disclose a cap configured to connect to a solenoid.
Regarding the piston seal, Allen teaching a flush valve teaches a piston having an annular skirt seal (64, Fig. 1) that makes to seal the valve body. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the valve disclosed by Johnson with the piston seal moving along the inner surface of the cover taught by Allen in order to have a flush valve that has less radial play between the valve and the valve seat thereby improving the useful life.
Regarding the solenoid, Laverty, Jr. teaching a flush valve that is operated with an electronic sensor teaches a cap (18, Fig. 1) connected to a solenoid. Laverty Jr. further teaches an infrared sensor to automatically detect when the valve is to be flushed. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the valve disclosed by Johnson with the solenoid operated flush valve taught by Laverty, Jr. in order operate the valve automatically.
Regarding claims 2, 11, in the combination Allen teaches the piston seal (64) comprises a disc shaped body with a central opening and an annular skirt that is adapted to expand out toward the cap connected to the valve body and form a seal with the cap, and wherein the annular skirt extends around an outside perimeter of both the piston seal and the disc shaped member of the rigid piston. Examiner maintains the valve structure disclosed by Johnson and modified by the piston seal teaching of Allen will have the piston seal seal against the cap disclosed by Johnson. 
Claims 4 - 8, 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Johnson (7,487,950) in view of US Patent to Allen (4,261,545) and further view of Laverty, Jr. (4,793,588) and US Patent to Saadi et al. (5,271,600).
Regarding claims 4 – 8, 14 - 18 Johnson does not disclose guide members or a flow ring attached to the piston.  
However, Saadi et al. also teaching a flush valve teach a flow ring (64, Fig. 3) and guide members (70, Fig. 3) extending down the elongated hollow member attached to the piston.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the valve disclosed by Johnson with the flow ring and the guide members taught by Saadi et al. in order to have a valve that controls the amount fluid in each flush and the assist in the piston moving up and down in axial direction. Further the vale disclosed by Johnson and modified by the guide member and flow ring teaching of Saadi et al. will have the guide members and the flow ring attached to the hollow member of the rigid piston.
Claims 3, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Johnson (7,487,950) in view of US Patent to Allen (4,261,545) and further view of Laverty, Jr. (4,793,588) and US Patent to Binnall (2,024,270).
Regarding claim 3, 9, 12 and 14, the combination of Johnson, Allen and Laverty does not teach the method of assembling the piston seal. 
However, Binnall teaching a flush valve teaches molding the piston on the piston seal (18). The piston seal (18) further comprises a central sealing ring (the flat protrusion between elements 16 and 19). Therefore, a person having ordinary skill in the art would adapt the molding the piston and piston as one-piece teaching of Binnall to the valve taught by the combination of Johnson, Allen and Laverty. The taught by the combination of Johnson, Allen and Laverty modified by the teaching of molding piston as one-piece teaching of Binnall will have the central seal ring extending into the edge of the central opening. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753